FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          March 2, 2018
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 17-3130
                                                 (D.C. No. 5:14-CR-40062-DDC-1)
DAVID G. PFLUM,                                              (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MORITZ, McKAY, and KELLY, Circuit Judges.
                  _________________________________

      David G. Pflum, proceeding pro se1, appeals the judgment entered against him

after a jury convicted him of tax evasion and attempting to interfere with the

administration of internal revenue laws. See 26 U.S.C. §§ 7201 & 7212(a). He was

sentenced to five years’ imprisonment and to pay more than $8 million in restitution.

We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
       We liberally construe Mr. Pflum’s pro se pleadings. See Childs v. Miller,
713 F.3d 1262, 1264 (10th Cir. 2013).
       Mr. Pflum contends he is not obligated to pay taxes to the federal government.

In his brief to this court, he states:

       The essence of this case is this Court’s (1) dereliction of its duty to
       know, understand, and declare the law with respect to the controlling
       definition of the meaning of the word “United States,” as legislated by
       Congress 26 U.S.C 7701(a)(9) and 28 U.S.C. 3002(15), and the United
       States Constitution. Article III Sect. 2, (2) denigration of Pflum for
       exclusive reliance on and usage of said controlling definition and
       meanings of all of Pflum’s filings, (3) insistence that the Court, a court
       of general jurisdiction has authority to hear and decide cases in
       geographic area fixed by the Constitution exclusively for courts of
       special jurisdiction; specifically Pottawatomie County, Kansas.

Aplt. Br. 9-10 [sic throughout].

       We have reviewed Mr. Pflum’s brief and found no reasoned support for these

arguments, which we conclude are utterly meritless. See Ford v. Pryor, 552 F.3d

1174, 1177 n.2 (10th Cir. 2008) (“Such tax-protestor arguments have long been held

to be lacking in legal merit and frivolous.”); Lonsdale v. United States, 919 F.2d

1440, 1448 (10th Cir. 1990) (listing tax-protestor arguments that courts have found

“completely lacking in legal merit and patently frivolous”).

       The judgment of the district court is affirmed, and all pending motions,

including Mr. Pflum’s motions to dismiss and to release, are denied as moot.


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                            2